CONSIDERATIONS FOR PROVIDING
LANGUAGE
ACCESS IN A PROSECUTORIAL AGENCY
FEDERAL COORDINATION AND COMPLIANCE SECTION
CIVIL RIGHTS DIVISION
U.S. DEPARTMENT OF JUSTICE
SEPTEMBER 2011

President Johnson Signing the Civil Rights Act of 1964

CONSIDERATIONS FOR PROVIDING LANGUAGE
ACCESS IN A PROSECUTORIAL AGENCY
This tool outlines considerations for ensuring meaningful
communication with LEP persons and bringing prosecutorial
agencies into compliance with applicable language access legal
requirements.

INTRODUCTION

What’s in this Tool?

Lack of meaningful access for
limited English proficient (LEP)
persons who have contact with
prosecutorial agencies can
impact the accuracy of the
evidence presented, taint the
outcome of a case, cause
negative consequences to the
LEP person, and result in a
failure to prosecute
subsequent crimes.
Consequently, language
accessibility is critical in
successfully prosecuting cases
involving LEP victims,
witnesses, and defendants.1
Further, federal prosecutorial
agencies, and state and local
agencies that receive federal
financial assistance, are
required by federal law to
ensure meaningful access for
LEP persons.
This tool outlines
considerations for ensuring
meaningful communication

BACKGROUND ..................................................................... 3
Legal Authority .....................................................................3
LEP Persons ..........................................................................4
Definitions ............................................................................4
GENERAL FRAMEWORK FOR DEVELOPING LANGUAGE ACCESS
POLICY, DIRECTIVES, PLANS, AND PROCEDURES ........................ 5
A Language Access Policy Directive ......................................5
Language Access Implementation Plan ...............................7
Procedures ......................................................................... 9
ELEMENTS OF IMPLEMENTING LANGUAGE ACCESS POLICY DIRECTIVES,
PLANS, AND PROCEDURES ................................................... 9
Identify LEP Persons Who Need Language Assistance
Services .................................................................... 10
Assessing Language Assistance Services Needs.......... 10
Identifying LEP Persons .............................................. 11
Language Assistance Services Measures ....................... 12
Appointing a Language Access Coordinator ............... 12
Communicating with LEP Persons .............................. 13
Accessing Oral Language Assistance Services ............ 14
Bilingual Staff with Other Duties ............................. 14
Interpreters ............................................................. 15
Translating Documents ................................................. 17
TRAINING STAFF .................................................................18
PROVIDING NOTICE TO LEP PERSONS ......................................18
MONITORING AND UPDATING THE LEP PLAN AND PROCEDURES .....19
Continuing Oversight .................................................... 19
Tracking of Language Services ...................................... 20
RESOURCES ........................................................................21

1

Prosecutors communicate with defendants less frequently. However, when a defendant is without representation or when
working with investigators pre-arrest, the agency should ensure that their language access plan and policies extend to
communication with a defendant.

2

Language Assistance Tool for Prosecutorial Agencies September 2011

with LEP persons and bringing federally conducted and federally assisted prosecutorial agencies
into compliance with language access legal requirements.

BACKGROUND
This tool offers prosecutorial agencies a
Agencies are more successful
starting point for developing language access
at prosecuting crimes
policy directives, implementation plans, and
involving LEP individuals by
procedures. Agencies should adapt the
providing meaningful
language access. These
suggestions in this document to local
successes ensure victim safety
community practices. In a number of
and help build trust with LEP
jurisdictions, partner agencies such as law
victims.
enforcement, courts, and
parole/probation, have coextensive
language access obligations under the
law, as described below. We
encourage prosecutorial
Reassured of this
agencies to work
accountability, the LEP
The larger LEP community
collaboratively with other
victim and other members
better understands and
communicates more
of LEP communities
justice system partners to
effectively
within the criminal
cooperate with the
ensure seamless and
justice
process.
prosecution of subsequent
complementary approaches
crimes.
to the delivery of language
assistance services, using
the guidelines outlined in this tool.

LEGAL AUTHORITY
Together, Title VI of the Civil Rights Act of 1964, Title VI implementing regulations, and
Executive Order 13166 require that federally conducted and assisted agencies provide the
language support necessary for meaningful participation by LEP persons in their programs
and activities.2 Federal financial assistance includes not only direct payments and grant
funding, but also training and equipment provided directly or indirectly. Failure to provide
meaningful language access is a form of national origin discrimination under Title VI, even if
the discrimination is not intentional.3 The Department of Justice (DOJ) has issued guidance to
recipients and federal agencies regarding these legal obligations.4

2

Recipients of all federal financial assistance must comply with Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§2000d et seq, and implementing regulations. Similarly worded provisions in the Omnibus Crime Control and Safe Streets Act
of 1968, as amended, 42 U.S.C. §3789d(c), and implementing regulations, apply to Department of Justice recipients. Language
access obligations of federal agencies flow from Executive Order 13166, 65 Fed. Reg. 50,121 (Aug. 16, 2000).
3
E.g., Lau v. Nichols, 414 U.S. 563 (1974).
4
See, e.g., Department of Justice Guidance To Recipients Regarding Title VI Prohibition Against National Origin Discrimination
Affecting Limited English Proficient Persons, 67 Fed. Reg. 41,455 (June 18, 202) (DOJ Guidance); Attorney General Holder

3

Language Assistance Tool for Prosecutorial Agencies September 2011

Memorandum from Attorney
General Eric Holder

LEP PERSONS


LEP persons do not speak English as their
primary language and have a limited ability
"Every day, Department staff
to read, write, speak, or understand
interview witnesses, victims, and
5
English.
defendants in civil, criminal, and
 Many LEP persons are in the process of
administrative cases and
learning English and may read, write,
investigations. . . . these examples
speak, or understand some English, but not
point to a singular reality: our
proficiently.6
mission depends on accurate
 An individual may have sufficient English
communication with members of
language skills to communicate basic
the public, regardless of their level
information (name, address, etc.) but may
of English proficiency."
not have sufficient skills to communicate
June 28, 2010 memorandum to all
detailed information (e.g., medical or
Department of Justice components.
eyewitness information) in English.
 LEP persons may not always self-identify and may state that they understand more
English than they actually do. They may also fear differential treatment as LEP
persons.
 Context affects English language proficiency. Unfamiliar or stressful situations,
including legal proceedings or health-related matters, can affect language ability in
individuals who are otherwise proficient in English.

DEFINITIONS
Bilingual – The demonstrated ability to speak two languages fluently and communicate directly
and accurately in both English and another language.
Direct “In-Language” Communication – Monolingual communication in a language other than
English between a qualified bilingual employee and a LEP person (e.g., Spanish to Spanish).
Interpretation – The act of listening to a communication in one language and orally converting
it into another language, while retaining the same meaning.7 Interpretation can be carried out
in person, by telephone, or by video.
Primary Language – The language in which an individual is most effectively able to
communicate.
Memorandum to DOJ Components Regarding Language Access Obligations under EO 13166 (June 28, 2010) and Attorney
General Holder Memorandum to All Federal Agencies Regarding the Federal Government's Renewed Commitment to Language
Access Obligations Under Executive Order 13166 (February 17, 2011). These and additional background and technical
assistance documents can be found on www.lep.gov.
5
Agencies also communicate with persons who are deaf or hard of hearing. While American Sign Language (ASL) and other
languages used by persons who are deaf or hard of hearing should be considered in developing Implementation Plans and
Procedures, they require unique mechanisms which are governed by other federal laws.
6
The U.S. Census Bureau defines LEP as individuals who speak English less than “very well.” U.S. Census Bureau American
Community Survey (ACS), What State and Local Governments Need to Know, pg. 12 n. 8, February 2009.
7
DOJ Guidance at 41,461.

4

Language Assistance Tool for Prosecutorial Agencies September 2011

Sight translation – The act of reading material written in one language and converting and
communicating it out loud into another language, while retaining the same meaning.
Translation – The replacement of written material from one or more source languages into a
target language.

GENERAL FRAMEWORK FOR DEVELOPING LANGUAGE ACCESS POLICY
DIRECTIVES, PLANS, AND PROCEDURES
In order to provide appropriate language services, managers and staff alike need to know what
to do and how to do it. This may require development of a few different types of documents
within the agency. The following sets out a
proposed general framework for
developing language access policy
For example:
directives, plans, and procedures. While
we set these forth as three distinct types of
General Policy Statement:
documents, agencies should tailor the
concepts to their own organizational
It is the policy of the
Agency to take
structures.
reasonable steps to provide timely and
meaningful access for LEP persons coming
in contact with the Agency, including
A LANGUAGE ACCESS POLICY
victims, witnesses, family members,
DIRECTIVE
unrepresented
defendants,
and
community
members.
The
Agency
shall
A policy directive sets forth standards,
ensure this meaningful access in the entire
operating principles, and guidelines that
scope of its work including programs,
will govern the delivery of language
activities, information, services, or benefits
appropriate services and may be in the
to victims, witnesses, defendants when
form of a public directive, order, rule,
appropriate, and the general public.
regulation, guidance, or other policy
Personnel will provide free language
document. The purpose and authority for
assistance services to LEP persons whom
a policy directive may come from federal,
they encounter or who contact the
state, or local laws, orders, or ordinances.
Agency. Personnel will inform members of
A policy directive often includes the
the public that language assistance
following components:
services are available free of charge to LEP
persons and that the Agency will provide
A general policy statement explains the
these services to them.
goals and the expectations of the agency in
terms that bind the agency and employees.

5

Language Assistance Tool for Prosecutorial Agencies September 2011

The purpose and authority section
provides the legal basis or administrative
authority for the agency policy and may
explain the nexus between the policy
directives and the agency’s mission.

For example:
Purpose and Authority
The purpose of this policy directive is to
establish effective guidelines, consistent with
Title VI of the Civil Rights Act of 1964 and
Executive Order 13166, for Agency personnel
to follow when providing services to, or
interacting with, individuals who have limited
English proficiency. Following these guidelines
is essential to the success of our mission to
prosecute crimes.

Language Assistance Measures sets
forth the standards for language
assistance services to be provided to LEP
persons. Language assistance measures
should be written in a manner that
requires staff compliance consistent with
the agency’s culture. The measures
define acceptable methods for
communication with LEP persons and
may further elaborate requirements such
as those for data gathering and recording, notice, and training.
Staff Compliance describes the responsibility of each division, unit, or staff member. For
example, the sample policy commitment statement above denotes that “all personnel” are
required to provide free
language assistance services to
For example:
LEP persons and must inform the
public about available language
Language Assistance Measures
assistance services.
The policy directive may also
include Definitions. A policy
directive may explain any terms
referenced within and include
some commonly used terms
such as those included above.
An agency may choose to have
more than one policy directive.
For example, an agency may
have a policy directive that
explains its overall obligation to
provide services to LEP persons
and ancillary policy directives
that support the agency’s
overarching LEP goals and
objectives. Ancillary policy
directives may describe:
6

The ______ Agency has developed methods to
identify LEP individuals who access the Agency
telephonically or in person. All staff will be trained
to and will enter LEP and primary language
information for victims, witnesses, defendants, and
other relevant individuals in the Agency database.
Upon identification, all communication will be
conducted with the use of a qualified bilingual staff
member, qualified staff or contract interpreter, or
through telephonic or video interpretation. All vital
written materials will be identified for translation
and promptly translated. All unanticipated or
individualized vital documents will also be
individually translated or at minimum sight
translated. These materials include but are not
limited to notification letters, victim’s rights
information, victim impact forms and restitution
forms.

Language Assistance Tool for Prosecutorial Agencies September 2011



Staff Training: A policy directive on staff training may dictate the frequency, curriculum,
and target personnel for ongoing training. For example, this policy directive may
mandate training particular to management, interpreters, translators, or frontline staff
who encounter LEP persons.



Bilingual Staff: A policy directive on bilingual staff may prescribe the hiring process,
when and how to assess the competency of prospective or current bilingual staff, or
additional remuneration.



Performance Measurement: A policy directive on performance measurement may
indicate the frequency and manner of monitoring and oversight. For example, an
agency may elect to conduct an audit of language assistance services on an annual basis.

LANGUAGE ACCESS IMPLEMENTATION PLAN
A Language Access Implementation Plan is a management document that provides an
administrative blueprint for bringing the agency into compliance with language access
requirements. The plan describes how the agency will implement the standards for service
delivery delineated in the policy directives, including explaining how the agency will increase its
capacity to address the language service and resource needs identified through a self
assessment. The Plan is a roadmap that helps agencies: navigate the process of setting
deadlines, priorities, and identifying responsible personnel for policy and procedures
development; hire, contract, assess, and ensure quality control of language assistance services
(oral and written); provide notice of language assistance services; provide training of staff; and
conduct ongoing monitoring and evaluation. Key components of a language access plan
include:

8



Identification of a Language Access Coordinator(s) and other personnel charged with
implementing the plan.8 A plan should describe the management staff, workgroup,
committee, or other agency staff responsible for creating and overseeing the policy
directives, developing and modifying the language access plan, and establishing and
implementing operational procedures. The plan should also detail the chains of
command for authority and oversight and explain any coextensive responsibility and
coordination with other agencies, divisions, and offices. Because victims and other
witnesses are the largest group of LEP individuals with whom a prosecutorial agency will
communicate, some agencies designate a Victim Witness Coordinator as the Language
Access Coordinator.



Identification and assessment of LEP communities. A plan should address what
resources will be needed to assess the number or proportion of eligible LEP persons
from each language group in an agency service area and the resources that will be

See Appendix A for a Language Access Coordinator job description.

7

Language Assistance Tool for Prosecutorial Agencies September 2011

needed to provide language assistance services. The plan should also outline the work
needed to install or maintain systems for data collection and management.


A description of the timeframe, objectives, and benchmarks for work to be undertaken.



Identification of funding and procurement issues and the steps needed to address
them.



Notice of language assistance services. A plan should also describe how the agency
intends to implement the changes needed to inform LEP victims, witnesses, defendants,
family members, and the general community of the benefits, programs and services for
which they may be eligible and of available language assistance services. The plan
should include community outreach, written notices, and staff procedures.



Training of staff on policies and procedures. A plan will identify training needs and how
they should be addressed.



Monitoring and updating the plan, policies, and procedures. A plan will explain the
agency’s approach to monitoring how it provides services to LEP individuals, how it
monitors plan performance, and the process for reviewing, and, if appropriate,
modifying current language access plans, policies, and procedures.



Collaboration with LEP communities, law enforcement, courts, and other
stakeholders. Organizations that have significant contact with LEP persons, such as
schools, religious organizations, community groups, and groups working with new
immigrants can be very helpful in linking LEP persons to an agency’s programs and its
language services. Other criminal justice partners can similarly work with agencies to
coordinate language services. The plan can include provisions for creating and
conducting outreach and the actions needed to implement an effective system to gather
feedback and involve outside entities or individuals in the review process.

Implementation
Plans
Policy Directives

Procedures
Management,
Document and
Roadmap

Standards, Operating
Principles, and
Guidelines

8

Instructions on how
to implement the
Plan

Language Assistance Tool for Prosecutorial Agencies September 2011

PROCEDURES
Procedures are detailed explanations that specify the steps to be followed to provide language
assistance services, gather data, and deliver services to LEP individuals. Procedures can be set
forth in handbooks, intranet sites, desk reference guides, and reminders at counters.
Procedures may entail use of forms or software. Language access procedures often explain
how:
 Staff are to respond to telephone calls from LEP persons;
 Staff together track and record language preference information;
 Staff inform LEP individuals about available language assistance services;
 Staff will identify the language needs of LEP individuals;
 Staff are to respond to correspondence (letters and electronic mail) from LEP persons;
 Staff will procure in-person interpreter services;
 Staff will access telephone or video interpreter services;
 To use bilingual staff for LEP services and which staff are authorized to provide inlanguage service;
 To obtain translation of documents; and
 Staff will process language access complaints.
While we have described language access policy directives, plans, and procedures as three
distinct concepts, there is significant overlap between the three areas. This framework helps
conceptualize a language access program and provides a flexible model that can be tailored to
an agency’s particular needs.

ELEMENTS OF IMPLEMENTING LANGUAGE ACCESS POLICY DIRECTIVES, PLANS,
AND PROCEDURES
The policy directives, plan, and procedures should cover the categories outlined below and
detail the steps to provide meaningful language access.

9

Language Assistance Tool for Prosecutorial Agencies September 2011

IDENTIFY LEP PERSONS WHO NEED LANGUAGE ASSISTANCE SERVICES
1. Assessing Language Assistance Services Needs
In order for an LEP person to communicate with an
agency employee or vice versa, the agency should
conduct an assessment and plan for the language
assistance services needs in that particular
community. The assessment should:

Prosecutorial Activities and
Programs Require Oral Language
Services:
 Walk ins (victims, witnesses,
Defendants, other community
members)
 Victim initial notification
 Victim and witness interviews
 Provision of Victim Witness
services
 Provision of status updates to
victims and witnesses
 Victim and witness court
testimony
 Defendant interviews and
negotiation
 Community forums and individual
outreach regarding a case
 Case investigation
 Community Outreach
 Responding to inquiries



Identify agency actions, activities, programs,
and encounters that involve contact with
individuals and groups that may include LEP
persons and assess frequency of contact.



Consider the nature and importance of those
actions, activities, programs, and encounters to
the LEP person;



Determine which languages are most commonly
spoken by LEP persons, and which are less
common, but still likely to be encountered in
the geographic service area;9



Review current language assistance resources
including access to qualified interpreters and
qualified bilingual staff to determine areas of
strength and challenges in providing
meaningful, timely, and high quality language
services;



Proactively identify standard vital documents (e.g., standard letters to victims and
witnesses, victim services brochures, forms) and target languages for translation, methods
for ensuring quality control, processes for securing translation services and translated
documents, and periodic review of documents requiring updated translation. Create
procedures to translate individualized documents; and

9

Resources to determine languages spoken include The U.S. Census Bureau and The American Community Survey (ACS); and
The U.S. Department of Education. State and local government agencies and local community agencies may also collect
demographic data. Consider the impact of Implementation Plans and Procedures on LEP individuals who speak lesser spoken
languages. Even when one non-English language is predominant in the LEP population (e.g., Spanish), other LEP individuals will
continue to lack access if Implementation Plans and Procedures focus only on access for Spanish-speaking LEP individuals.

10

Language Assistance Tool for Prosecutorial Agencies September 2011


Be mindful that LEP persons who
speak languages less commonly
found in the geographic service
area may be among the most
isolated victims and witnesses,
making outreach all the more
critical

Create alternatives to standard written
translations of forms and documents for LEP
persons speaking less commonly encountered
languages. These could include, for instance, sight
translations at the time the document is provided
and tag lines in multiple languages providing a
telephone number through which the LEP person
can seek to obtain information regarding the
document in the LEP person's language.

2. Identifying LEP Persons
The first step in communicating with an LEP person is to ascertain if the person is LEP. This
may not always be obvious to the staff person initially communicating with the individual.
The LEP person may use English words to convey understanding even if his or her
comprehension or speaking ability is limited. Therefore staff should know how to determine
whether people who come in contact with the agency are LEP.
Most LEP persons in contact with a Prosecutorial Agency will have already communicated
with a law enforcement agency prior to the referral for prosecution. Prosecutorial Agencies
will benefit from law enforcement agencies transferring assessed LEP and primary language
information about victims, witnesses, and in some cases defendants. Agencies should
consider requiring LEP identification information from every law enforcement agency as part
of the information collected when charging a crime. Similarly, some prosecutorial agencies
work with external victim witness agencies, which may be an initial point of contact for an LEP
person. In general, law enforcement, courts, victim witness agencies and other stakeholders
can benefit from sharing such information and prosecutorial agencies may consider
developing a process to share information about LEP persons with courts.
In many cases, a Prosecutorial Agency will first contact an LEP person telephonically. Staff can
attempt to identify the primary language and seek confirmation through a staff interpreter or
telephonic interpreter service. The Prosecutorial Agency may consider sending a notice
informing the public of language services and rights translated into the most common primary
languages.

11

Language Assistance Tool for Prosecutorial Agencies September 2011

The staff person
should ascertain each
speak" cards
In person •"I
identified LEP
•Language identification posters
person’s primary
•Bilingual staff or employee interpreters
spoken language.
Staff members
should take care not
to assume that the
By
•Telephonic interpreter
LEP person is literate
telephone •Bilingual staff or employee interpreters
in his or her primary
spoken language nor
assume that the
•By inserting language services information in most
common languages in mailed and other written material
spoken language has
including brochures and individualized correspondence
a written form, as
In writing •Through language rights brochures in most common
some languages are
languages in collaboration with other criminal justice
only oral. If
agencies
communicating in
person, staff can use “I Speak” cards or other language identification cards. The agency may
also post information in commonly spoken languages and this may assist in identification. Staff
should be trained not to assume that an individual from a certain country speaks the language
spoken by the majority in that country. For example, LEP persons from Latin American
countries may speak an indigenous language as their primary language and not Spanish. Some
countries have multiple distinct languages, which are often misperceived as different dialects
with only a slight variance. This information will be critical to any person who is identifying an
LEP person’s primary language.
An LEP person’s primary language should always be recorded so the individual does not have to
be identified again by another employee of the same agency or an agency partner. It may be
recorded in a file, database, or on the record in a court proceeding. As prosecutor information
is typically organized by case, agencies should consider identifying all LEP defendants, victims,
and witnesses and their primary language upon opening a case.

LANGUAGE ASSISTANCE SERVICES MEASURES
1. Appointing a Language Access Coordinator and Other
Responsible Personnel

A Sample Description of
Duties for a Language
Access Coordinator can
be found in Appendix A.

A Language Access Coordinator10 and other responsible
personnel are responsible for devising and ensuring
that the agency adheres to its language access
policy directives, plan, and procedures to provide
meaningful access to LEP persons. The Coordinator should be or report to a high-ranking
10

The Coordinator could be an individual or group of individuals.

12

Language Assistance Tool for Prosecutorial Agencies September 2011

official within the agency since high-level support is essential to successful implementation.
The Coordinator is responsible for language assistance services and may delegate duties but
should retain responsibility for oversight, performance, and implementation of the language
access plan. Agencies with multiple offices and divisions, including field offices, may find that
each component or field office should designate an individual as a local language access
Coordinator. As noted above, because the Victim-Witness Coordinator likely has the most
contact with LEP persons, some agencies may consider making the Victim-Witness Coordinator
the Language Access Coordinator. The language access plan should set forth the name and
contact information of the responsible official(s). The Language Access Coordinator should
consider creating a working group of key stakeholders to assist in implementing the policies. A
sample description of duties can be found at Appendix A.
2. Communicating with LEP Persons
Staff should receive specific instructions and training on how to communicate with LEP persons.
Examples include:


Call-takers learning how to ensure that LEP callers know not to hang up while staff seeks
language assistance. For instance, learning how to say “please hold” in commonly
spoken languages and incorporating safety mechanisms like getting call-back numbers,
where possible, to protect victims placed on hold can help.



Staff should use first person and speak directly to the LEP person and not to the
interpreter.



Staff should not engage interpreters in side conversations, request their assessment or
explanation, or ask them to develop questions and answers.



In court, an interpreter’s role should be made clear.



Carefully consider using interpreters in multiple court capacities (e.g., for the
prosecution, for the court). An interpreter providing language services to a witness on
behalf of a prosecution attorney may be perceived to be biased towards the prosecution
if later used as a court interpreter.



Only qualified interpreters11 should be used to interpret.
- Family members, children, neighbors, friends, alleged perpetrators, witnesses,
acquaintances, and bystanders should not be used as interpreters.

11

Some jurisdictions have language services certification programs but many do not. Instead, an agency may need
to seek language services assessment and training programs to qualify individuals to provide language services.
Qualification generally requires assessment of an individual’s bilingual skills and training regarding interpreter skills
and ethics.

13

Language Assistance Tool for Prosecutorial Agencies September 2011

-



Bilingual staff should not be viewed as qualified interpreters without training and
qualification.
Non-stranger crime perpetrators12 often further control victims by denying their
victims language access. This could include withholding information about
language services, pretending to interpret, or getting other family or friends to
act as interpreters.

Bilingual staff should be assessed for fluency before they are utilized for important
direct "in-language" communication with LEP persons.

3. Accessing Oral Language Assistance Services
Procedures for accessing oral language assistance services should include how and when to
access language services for the different points of contact with LEP persons:
For each type of communication, the protocols should provide guidelines for prioritizing the
language assistance services options (in-person interpreter, telephonic interpreter, bilingual
staff, etc.).
a. Bilingual Staff with Other Duties
Designated bilingual staff can effectively and efficiently use
direct "in-language" communication with LEP persons in
appropriate circumstances. Some may also be qualified to
interpret. Oversight and supervision ensures the proper
use of bilingual employees, including:

In order to protect the
integrity of the court
proceeding, prosecutors
should work closely with
courts to ensure that judges
also understand the biases
and conflicts that may arise
from using an unqualified
interpreter in a court
proceeding.



Adopting and implementing standards and
assessments for qualifying the agency's employees as
bilingual, including fluency and knowledge of
criminal justice terminology in both languages for
the purpose of in-language communication;



Adopting standards and assessments for
bilingual staff to serve as interpreters;



Training on direct bilingual communication,13 interpreter ethics and code of conduct,
identification as an employee, and terminology;

12

Non-stranger crimes, as they suggest, are those perpetrated by a party known to the victim. Common nonstranger crimes include domestic violence, sexual assault, child abuse, trafficking in persons, and crimes
committed by employers against employees.
13

A bilingual person may be sufficiently proficient in English and a foreign language to have direct monolingual conversations in
that foreign language with an LEP person, but not sufficiently proficient to orally convert a foreign language statement back
into English. Likewise, the person may be fluent in both languages, but unskilled in interpreting and untrained in the various

14

Language Assistance Tool for Prosecutorial Agencies September 2011



Maintaining a directory, including language(s) spoken, contact information, shifts, and
assignments of employees qualified to provide in-language communication, interpretation,
and translation;



Tracking; and



Recruitment, hiring, and developing compensation standards, and making assignments.

Using bilingual staff should be carefully considered in the context of obtaining information that
may be discoverable or may be the subject of testimony. An interpreter could be called to
testify and have his or her competency questioned. If the bilingual staff serving as the
interpreter is not qualified or is perceived by the LEP person as biased towards or against them
because of their role as a prosecutor, this could bias the witness testimony and other evidence.
Some witnesses perceive interpreters as their advocates and seek counsel in making
statements. Because of the dual role an employee may play in conducting a witness interview
and simultaneously acting as an interpreter, agency employees should only be used as
interpreters during witness interviews if they have identified themselves as employees of the
agency and are trained in utilizing proper interpretation protocols. Carefully consider use of
bilingual staff in such instances, even if qualified. Some prosecuting agencies do not allow their
employees to serve as interpreters during witness interviews.
In addition, bilingual staff sometimes report being overburdened by additional duties,
particularly when they do not receive compensation for the additional duties. As noted below,
agencies should consider whether they have the demand for and capacity to hire bilingual staff
whose primary role is to interpret. By communicating through qualified interpreters instead of
bilingual staff with other primary duties, an agency lessens its risk of bias, breach of
confidentiality, or other ethical considerations.
b. Interpreters
Options for accessing qualified interpreters include:


Staff interpreters: As noted in section 3(a), bilingual employees can be trained, qualified,
and employed by the agency to perform interpretation services. These may include
bilingual employees who have passed language proficiency assessments and undergone
rigorous training to serve in dual roles as sworn employees and interpreters.



Contract in-person interpreters: These individuals are employed by another government,
nongovernmental, or private agency, or self-employed as an interpreter.

modes of interpretation and appropriate use of those modes (simultaneous, consecutive, sight). They may also lack an
understanding of the importance of conveying true meaning rather than literal translation or conveying tone. For these
reasons, it is important to provide the bilingual employee and other staff with information on whether a bilingual employee is
qualified only for direct "in-language" communication, or whether he or she is also qualified to act as an interpreter.

15

Language Assistance Tool for Prosecutorial Agencies September 2011



Telephonic interpreters: Several private
companies provide telephonic interpretation
in a wide range of languages.14 Alternatively,
agencies can contact known, qualified
interpreters on their own and connect them
telephonically. Because of the
limitations associated with
an interpreter not being
Contract
able to see the LEP
Video
person and her nonverbal communication,
and the potential for
technological barriers, telephonic
interpretation is most appropriate for brief
encounters, while awaiting an in-person
interpreter, or during telephone
conversations with LEP persons.

Staff

Contract
In-Person
Interpreters

From

Other
Despite some limitations,
Telephonic
Agencies
telephonic interpreters can be
particularly helpful in sudden
and unplanned interpretations,
telephonic communications, or for lesser spoken languages. Agencies should consider
contracting with a telephonic interpretation company to ensure telephonic interpreters are
available when needed. Procedures should include directions giving all staff authority to
use this service and provide telephone numbers, pin codes, and any other instructions
required.



Contract video interpreters: Remote video interpretation can address both the costs and
time constraints of travel and the limitations of telephonic interpretation. This type of
interpretation is particularly useful to address situations in which a known qualified
interpreter or an interpreter with no personal knowledge of the case is far away. Video
interpretation requires infrastructure costs but may be more cost-effective long term in
areas where there are significant costs associated with interpreter travel.



Interpreters from other agencies: These individuals are available through a resource-sharing
or other formal arrangement to interpret according to agency guidelines.

14

Note that commercial telephonic interpretation services vary in their quality. Such services do not always identify the
interpreter which may be problematic later if there is a concern about the interpretation. Telephonic services do not provide
an LEP person with the continuity of one interpreter as each phone call typically will have a different person interpreting.
Nevertheless, all staff should also be trained to note the name and identification number of any telephonic interpreters who
provide language services.

16

Language Assistance Tool for Prosecutorial Agencies September 2011

4. Translating Documents
Vital documents may include, but are not
limited to:




















17

Brochures describing language rights in
most common primary languages;
Information for victims and witnesses
including accessing Victim’s Services
Advocates, seeking services and protections
for domestic violence and sexual assault
victims, applying for Crime Victim Assistance
(VOCA) funds, and immigration (including Uvisa certification process);
Information on how to request records or
seek a protective order;
Target letter/Subject letter;
Victim notification letter;
Information for victims and witnesses
regarding court logistics;
Information regarding restitution;
Notification of a bench warrant;
Victim impact statements;
Information on the conditions of protective
orders;
Documents requiring a defendant’s
signature (admonishments, consent forms,
waivers, etc.)
Case specific documents or in some
circumstances evidence;
Proffer Letter;
Letter of immunity;
Court and trial notification letters;
Diversion and probation notifications;
Complaint and complaint process
documents; and
Other materials including language resource
lists, signs, and instructions on internal
websites.

The agency should ensure that vital
documents are translated into the
most frequently encountered
languages in service area. The plan
or procedures should inform staff of
how to obtain translations for
documents submitted to them by LEP
persons, as well as how to obtain
translations of the agency's
correspondence directly to LEP
persons. The agency should ensure
quality control of translations.
Typically, this is done by having a
second translator edit each
document. Translations companies
frequently include this in their
services, but this should be
emphasized when contracting.
Translation should always be
undertaken by individuals. Agencies
should avoid computerized
translation programs, which lack
accuracy. When possible, agencies
should identify standard information
(e.g., Miranda rights) across various
criminal justice agencies to minimize
duplicative translation costs.
When documents are not translated
into the needed language, the plan
and procedures should explain the
process for sight translation of
documents. Specifically, it should
clearly outline the steps to take to
identify a sight translator and
establish a reasonable time frame for
such translation.

Language Assistance Tool for Prosecutorial Agencies September 2011

TRAINING STAFF
The plan should include a regular training schedule to ensure that all employees receive
training on the policy directive, plan, and procedures and how they are implemented.
Training should also practical skills building including role playing and other exercises. The
training should cover the following topics:


The Policy Directive, Plan, and Procedures;



How to identify LEP persons;



Immediate steps to take while waiting for language services;



How to work with an interpreter;



How to access oral language assistance services, translation services and sight
translation;



How language services will be measured as part of job performance;



Methods and goals for conducting community outreach;



Accessing centralized information to identify LEP persons and seek language
assistance services; and



Translated materials and how they are disseminated.

PROVIDING NOTICE TO LEP PERSONS
Community Outreach
When language assistance services are not readily available at a given agency, LEP persons
will be less likely to participate in or benefit from its programs and services. As a result, many
LEP persons may not seek out agency benefits, programs, and services; may not provide
beneficial information or file complaints; and may not have access to critical information
provided by your agency because of limited access to language assistance services. Thus, selfassessments of the number of current LEP contacts may significantly underestimate the need
for language services.
Crime perpetrators can also take advantage of this misconception and discourage their
victims from seeking law enforcement or prosecutorial protection. In order for a prosecutor’s
agency to ensure that LEP victims and witnesses have the same access to the criminal justice
18

Language Assistance Tool for Prosecutorial Agencies September 2011

system, the agency should make every effort to reach out to communities and other agencies.
Such outreach will also improve language access coordination across different agencies and
provide the opportunity for seamless access throughout the criminal justice system. Effective
steps include:
 Creating materials including public signage,
websites, general outreach brochures,
translated documents to inform the general
public, LEP communities, and
employees of the
Language Assistance
Exchanging
Disseminating
Policy Directive, Plan,
Promising
Materials
Procedures,
and any
Practices
other information about
free of charge services and
materials available in other
languages;
 Disseminating materials using
media outlets, kiosks and
Coordinating
Creating a
community presentations;
with
Telephone
 Creating a telephone menu that
Stakeholders
Menu
allows an LEP person to hear
information in his or her primary
language and language assistance services of the agency;
Creating
Materials



Coordinating with other agencies and stakeholders, including courts, schools, and
agencies serving as initial points of contact with LEP persons (e.g., law enforcement), to
ensure consistent identification of LEP status, primary language, and similar information;
and



Exchanging promising practices and challenges with other governmental and nongovernmental agencies.

MONITORING AND UPDATING THE LEP PLAN AND PROCEDURES
Continuing Oversight
Agencies should continuously monitor and assess language access within the agency by:


Gleaning updated community demographics and language needs through schools, faith
communities, refugee resettlement agencies, the census, and other resources;



Monitoring other language access protocols and tools, current promising practices, and
available language services;

19

Language Assistance Tool for Prosecutorial Agencies September 2011



Surveying LEP persons and identifying and implementing a language accessible system for
receiving and responding to complaints/suggestions by LEP persons, community members
and employees regarding improvements to language assistance services measures;



Monitoring usage of language services and compliance with policies;



Surveying staff on how often they use language assistance services and soliciting
suggestions for improvement;



Assessing, and seeking periodic feedback from stakeholders about the agency's
effectiveness and performance in ensuring meaningful access for LEP persons;



Considering new resources available, including funding, collaborations, human resources,
and mechanisms for ensuring language access;



Revising translated documents and translate into additional languages as needed; and



Modifying the plan and procedures as appropriate.

Tracking of Language Services
To implement a language access plan effectively, the agency should develop tools to support
the various steps. For instance, databases and filing systems should identify LEP persons and
list their primary language. This can be easily accomplished by adding fields for LEP and
languages spoken and ensuring that any staff can input this information for every person
coming in contact with the agency. Law enforcement should be consulted to determine
whether there are LEP persons involved in the case.
The agency should also create and maintain a contacts list of all trained and qualified staff
interpreters, contractor interpreters, and translators. The centralized information should
include their contact information, availability, and the rate they charge, along with any
notations regarding the agency's prior experience using the interpreter or translator. The
agency should also track document translation dates and new or updated English-language
vital documents to ensure translated in a timely fashion.

20

Language Assistance Tool for Prosecutorial Agencies September 2011

RESOURCES
U.S. Department of Justice, Guidance to Federal Financial Assistance Recipients Regarding
Title VI Prohibition Against National Origin Discrimination Affecting Limited English
Proficient Persons, 67 Fed. Reg. 41455 (June 18, 2002).
U.S. Department of Justice, Language Access Assessment and Planning Tool for Federally
Conducted and Federally Assisted Programs (May 9, 2011).
For additional information regarding Title VI, language access obligations and tools, visit
www.lep.gov. For suggested comments, please contact LEPTools@usdoj.gov.

21

Language Assistance Tool for Prosecutorial Agencies September 2011

Appendix A:
LANGUAGE ACCESS COORDINATOR
Sample Description of Duties
The Language Access Coordinator is responsible for overseeing the implementation of the
Department’s Language Access Policy Directives, Plan and Procedures. The Coordinator
reports to the Department Head and also delegates responsibilities to several other
Department personnel who assist with implementation. The team is outlined in the
Department’s Plan.
The Coordinator oversees implementation of the following Tasks which can be delegated to
other personnel including human resources and procurement:

















22

Develop Procedures to implement the Plan;
Identify qualified interpreters and translators to be included in interpreter database;
Create interpreter, bilingual staff, and translator qualifications standards;
Outline measures to ensure quality control of interpreters and translators;
Develop a pay structure for contract language assistance services;
Train and test or contract with appropriate agencies to train and test bilingual
individuals including staff who perform language assistance services;
Maintain a regularly updated list of all trained and qualified bilingual employees and
contract interpreters, and include their availability, and contact information;
Assign qualified bilingual employees and interpreters to perform language assistance
services functions;
Develop a procurement strategy for contract language assistance services providers.
Provide input in budgetary and procurement matters related to implementation of the
language access policy, plan, and procedures;
Track utilization of bilingual employees and contract interpreters;
Address hiring and personnel practices to increase staff language capacity (e.g.,
creating financial or nonfinancial incentives for qualified bilingual employees who
frequently provide language services);
Search for funding and other resources to support interpretation and translation,
technological and other infrastructural support, and staffing;
Create and coordinate a working group of stakeholders including appropriate law
enforcement, public defender, courts, correctional agencies, and community based
agencies.
Oversee personnel and performance of employee and non-employee interpreters and
translators
Review and modify the Plan as needed

Language Assistance Tool for Prosecutorial Agencies September 2011

